Citation Nr: 0032083	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  97-26 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased evaluation for scars, 
residuals of shell fragment wounds, right arm, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
scars, residuals of shell fragment wounds, left leg.

4.  Entitlement to an increased evaluation for hepatitis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.

REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant is a combat-decorated veteran of the Vietnam 
War; he served on active duty from December 1961 to December 
1963, and from August 1965 to September 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

On June 7, 2000, the appellant appeared at a hearing before 
the undersigned Veterans Law Judge, at which time he 
testified with respect to the issues before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.
The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims.  In hearing testimony before the undersigned at a 
Travel Board hearing held in June 2000, the appellant alluded 
to recent private and VA medical treatment for the 
disabilities at issue on appeal, and he indicated that he was 
considered disabled by the Social Security Administration 
(SSA).  Given his rather vague accounts of treatment, it is 
not altogether clear whether VA has all of his available 
medical records.  In light of the fact that additional 
development is needed to obtain all the medical records that 
SSA may have on the appellant, the RO should endeavor on 
remand to contact the appellant and request that he provide a 
detailed account of his medical treatment provided in the 
post service period, and, if indicated by his response, 
action should be taken to obtain any corresponding treatment 
records.  The requisition and consideration of all available 
medical records that are relevant to an issue on appeal is 
necessary for the adjudication of the case.

In view of the above, the Board finds that additional medical 
development to evaluate the disabilities at issue on appeal 
would prove useful in this case, and is consistent with VA's 
duty to assist the appellant.  The appellant was most 
recently examined for compensation purposes in March 1996 and 
August 1996, over four years ago at this point, which in 
light of the more recent treatment and evaluation for these 
disabilities, merits additional and more up-to-date medical 
evaluation.  It is noted that the appellant signed a sworn 
affidavit in September 2000 claiming that he did not receive 
notice of compensation examinations scheduled in July 2000; 
however, in view of the Board's findings herein regarding the 
need for up-to-date evaluations in light of the more recent 
medical treatment for his disabilities, the RO should provide 
him another opportunity to undergo compensation examinations.

Finally, the RO is advised that its readjudication of the 
claims must be in accord with VA's duty-to-assist obligations 
under the newly amended versions of 38 U.S.C.A. §§ 5103A and 
5107(a).  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
the recent past for his service-connected 
disabilities.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant (other than the SSA medical 
evaluators), the RO should request his 
authorization to release any indicated 
private medical records.  The Board is 
particularly interested in treatment 
records corresponding to medical care 
provided by private physicians he 
identified at his June 2000 hearing, 
namely, Drs. Alfaro (psychiatrist), 
Delgado (family doctor) and Vega 
(rheumatologist).  Upon receipt of his 
signed authorization(s) for such records, 
the RO should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  Thereafter, the RO should schedule 
the appellant for appropriate VA 
compensation or fee-basis examinations to 
determine the nature and extent of 
impairment caused by his service-
connected disabilities at issue on appeal 
(bilateral hearing loss, shell fragment 
wound scars involving his right arm and 
left leg, hepatitis and PTSD).  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
each examining physician in conjunction 
with the requested examinations.  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of these disabilities should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  Examining physicians should 
be specifically requested to proffer 
opinions as to the specific extent and 
severity of each disability evaluated, to 
include a complete and detailed 
discussion of all functional limitations 
associated with each condition.

The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  The RO should take any other action 
necessary to fully comply with Public Law 
No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

5.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  In this regard, the 
RO should proceed to evaluate each claim 
on the merits after ensuring that all 
duty-to-assist provisions have been 
fulfilled.  For further guidance on the 
processing of this case in light of the 
changes in the law enacted by the VCAA, 
the RO should refer to VBA Fast Letter 
00-87 (November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


